Citation Nr: 0638515	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  99-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial disability evaluation for 
generalized anxiety disorder, rated as 30 percent disabling 
prior to November 3, 2004 and 50 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

J. Juarbe, M.D.




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served on active duty from April to November 
1974. 

This appeal arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA), the San Juan, 
Commonwealth of Puerto Rico, Regional Office (RO).  That 
rating decision assigned a 30 percent initial disability 
evaluation for the appellant's service connected generalized 
anxiety disorder.  By decision dated May 2000, the Board 
denied the appellant's claim for a higher initial rating, and 
the appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (CAVC).  By order dated 
April 13, 2001, the CAVC vacated the Board's decision and 
remanded the claim for development pursuant to the terms of 
the Secretary's unopposed motion for remand.  The case was 
remanded by the Board in October 2001 for further 
development.

In a rating decision dated in October 2005, the RO increased 
the initial evaluation to 50 percent disabling effective 
November 3, 2004.  The Board notes that the appellant's 
representative then responded by filing a notice of 
disagreement (NOD) requesting a higher evaluation and an 
earlier effective date for the award of increased 
compensation.  The evaluation of the initial rating is 
currently on appeal, and the issue of an effective date for a 
staged rating is part and parcel of the claim on appeal.  The 
Board has rephrased the issue listed on the title page to 
reflect that this is an initial rating claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (where an appeal stems from 
an initial rating, VA must frame and consider the issue as to 
whether separate or "staged" ratings may be assigned for any 
or all of the retroactive period from the effective date of 
the grant of service connection in addition to a prospective 
rating).


FINDINGS OF FACT

1.  For the time period prior to November 3, 2004, the 
appellant's generalized anxiety disorder resulted in no more 
than definite social and industrial impairment, or occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

2.  Subsequent to November 3, 2004, the appellant's 
generalized anxiety disorder has been shown to be productive 
of no more than considerable social and industrial 
impairment, and does not result in significant impairment of 
speech, memory, orientation, thinking, or personal 
appearance.


CONCLUSION OF LAW

The criteria for a higher initial disability evaluation for 
generalized anxiety disorder, in excess of 30 percent prior 
to November 3, 2004 and 50 percent thereafter, have not been 
met. 38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code (DC) 9400 (1994-96); 
38 C.F.R. § 4.130, DC 9400 (1997-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual summary

The appellant seeks a higher initial rating for his service 
connected generalized anxiety disorder.  Historically, he 
reported symptoms of depression/excessive worry, memory loss 
and sleeping difficulty during his brief period of active 
service.  He exhibited symptoms of anxiety, insomnia, 
aggressive behavior, nervousness and depression within one 
year from his discharge from service.  He was initially 
diagnosed with anxiety reaction.  Hospitalizations at VA and 
Hato Rey Psychiatric Hospital in 1976 resulted in diagnoses 
of undifferentiated type schizophrenia.  VA examination in 
November 1978 indicated a diagnosis of moderately-severe 
schizophrenia, undifferentiated.   VA hospitalization and 
observation in January 1980, confirming a diagnosis of 
undifferentiated type schizophrenia, stated:

"While [the appellant] was hospitalized (although 
he tried to exaggerate symptoms due to secondary 
gains), he was seen in marginal contact with 
reality, with poor functioning, ideas of reference 
at times and inappropriate affect."

A VA social and industrial survey in March 1980 included lay 
witness descriptions of the appellant's abnormal behavior, 
such as mood changes, introversion, aggressiveness and 
violence.  The interviewer noted the appellant reasoned 
normally and cooperatively replied to some of the questions.  
The appellant's activities included going to the theatre and 
baseball games, watching television, and practicing jogging.

An April 1983 evaluation by Dr. Felix Maldonado offered a 
diagnosis of undifferentiated type schizophrenia that was 
totally disabling.  The appellant was granted disability 
benefits from the Social Security Administration (SSA) in 
1983 based upon diagnoses of schizophrenia and anxiety 
disorder.

Thereafter, the appellant received psychiatric treatment on 
an outpatient basis by private physicians and VA.  He 
reported additional symptoms of irritability, crying spells 
and depression.  His medications included Thorazine and 
Doxepine.  He was noted to have an alcohol abuse dependence.  
In November 1991, he testified that he had been unable to 
work due to continuous headaches that affected his nerves.  

A January 1994 statement from Felix Maldonado Feliciano, 
M.D., stated as follows:

Above patient, 42 years old, who admits is a 
Vietnam era veteran, started ambulatory 
psychiatric follow-up with the undersigned on 
February 16, 1982.  His mental status exam as well 
as his symptom complex and behavior were 
compatible with the diagnosis of a schizophrenia 
undifferentiated type, chronic.  His treatment up 
to now has been erratically, as admits has also 
been under follow at VA Medical Center, San Juan, 
P.R.  One of his most dramatic symptoms is a ... 
headache of undetermined origin, which in the past 
has been unrelieved with the use of common 
analgesics, and which needs further medical or 
psychiatric studies to determine its etiology.  
His overall improvement has been only very mild.  
Poor general prognosis.

VA clinic records include a May 1994 evaluation of the 
appellant's complaint of nervousness, depression, 
irritability, nightmares, insomnia, anxiety and sleeping 
difficulty.  He had chronic self-harm ideas, but no plans or 
intent.  He was given an assessment of dysthymia treated with 
Prozac.

In August 1996, the appellant's treating psychiatrist, Dr. 
Jose Arturo Juarbe, testified to first treating the appellant 
for psychiatric symptoms in October 1976.  Dr. Juarbe 
believed that the veteran first exhibited psychotic symptoms 
in October 1974 that was subsequently treated with anti-
psychotic medications.  His symptoms included aggressiveness, 
memory loss, anxiety, auditory hallucinations, depression, 
worthlessness, abnormal behavior, nightmares and insomnia.  
Dr. Juarbe offered opinion that the correct diagnosis of the 
appellant's condition was schizophrenia.

In November 1996, the appellant underwent a VA psychiatric 
examination with benefit of review of his claims folder.  He 
was married with three children and had not worked in 15-20 
years.  He complained of feeling restless and having 
headaches.  On mental status examination, he presented as a 
well-nourished, well built individual who was dressed 
casually.  He carried himself appropriately during the 
interview, but looked somewhat restless with a very strong, 
voluntary component.  He was in contact with reality.  His 
answers were vague and superficial but coherent and relevant.  
There was no delusional material elicited, and no perceptive 
disorder found.  He was oriented in recent memory, although 
difficult to explore, and not considered impaired.  There was 
no suicidal rumination detected.  Anxiety was noted to 
predominate.  Judgment was preserved and he differentiated 
well between right and wrong.  The examiner offered a 
diagnosis of anxiety disorder, not otherwise specified (NOS), 
and assigned a Global Assessment of Functioning (GAF) score 
of 75.

A September 1997 statement from Dr. Juarbe reported the 
appellant's history of headaches, hostility, isolation, 
insomnia, difficulty with relatives and aimless wandering 
first manifested in 1976.

A VA examination by a panel of two psychiatrists was 
conducted in October 1997.  The appellant's behavior from the 
very beginning of the interview was observed to be "markedly 
voluntary."  The objective findings were:

The veteran is a well developed, well nourished 
white male, who comes to the interview casually, 
but adequately dressed and groomed.  As stated 
before, he tried to appear restless and anxious.  
He was completely avoidant of direct eye contact 
with both examiners and his behavior during the 
course of the interview was markedly voluntary.  
He alleged not remembering or not knowing other 
things that he was questioned about.  His detail 
of symptoms was markedly vague and unspecific.  
Related only that [when] he is alone that he feels 
depressed.  That he does not feel well, that he 
does not sleep well, and that he has very severe 
headaches that make him stay in bed for days 
without being able to get up.  He refers that most 
of the time he really is not delusional.  He is 
not suicidal or homicidal.  The affect that he 
displayed was inappropriate because he 
exaggerated.  His mood was restless.  He is 
oriented in person, but due to strong voluntary 
component involved no objective evaluation could 
be performed.  It is our impression that this 
veteran remembers much more tha[n] what he cares 
to say and definitely his intellectual functioning 
is maintained.  Judgment is fair, but his insight 
is poor.

The examiners requested a Social and Industrial Survey be 
performed prior to making the final diagnosis.

A VA social and industrial examination dated November 1997 
described the appellant's home to be clean and adequately 
furnished.  He was dressed cleanly, but unshaven, upon 
interview.  He reported his main problems as chronic 
headaches with depression and nervousness.  He spent his time 
at a relative's farm watching chickens, visiting his mother 
and watching trials at the local court.  He was receiving 
private psychiatric treatment with a prescription of Restoril 
30 mg 1 HS.  His spouse described his symptoms of 
irritability, argumentativeness and impulsiveness.  He spent 
most of his day away from home visiting relatives or working 
on a car with a nephew.  He primarily relied upon his spouse 
to manage the home.  His neighbors described him as having a 
good relationship with his wife, children and neighbors, and 
that he played baseball and otherwise got in and out of his 
house normally.

After reviewing the report of the Social and Industrial 
survey, the examiners provided an addendum noting the 
appellant had a documented history of anxiety, but 
questionable treatment for psychotic symptoms.  The examiners 
found it evident that the behavior shown by the veteran at 
the time of interview was voluntary and manipulative with the 
information provided to the Social Worker not being confirmed 
by collateral information.  The examiner's found no support 
for a current diagnosis of psychosis as he had not been 
receiving regular treatment and had only been prescribed 
Dalmane.  He was provided Axis I diagnoses of malingering and 
schizophrenia by history, and an Axis II designation of 
strong anti-social features.  He was assigned a GAF score of 
70-75.

A Board decision dated May 1998 granted service connection 
for an acquired psychiatric disorder.  An RO rating decision 
dated May 1998 assigned an initial 30 percent evaluation for 
anxiety disorder, under DC 9400, effective January 28, 1994.  
The appellant appealed the initial evaluation assigned.

A June 1998 statement from Dr. Juarbe stated that the 
appellant was "found to be completely and severely sick due 
to his nervous condition and this should be rated 100%.  His 
condition is chronic and permanent in nature- improvement is 
unlikely to occur and patient needs indefinite psychiatric 
treatment.  Is found to be unable to handle funds- needs 
tutor.  Prognosis is very severe."

Dr. Juarbe also testified at an RO hearing in January 1999.  
He noted that the appellant had schizophrenia, which was 
worse every day and totally disabling.  Dr. Juarbe stated 
that the appellant's disability would continue to worsen.  
His highest GAF score were between 20 and 30 due to him 
always "locked up," always being in a bad mood, and having 
no interpersonal relations.  The appellant had told Dr. 
Juarbe that he was being treated at VA with medications that 
included Trilaphon, Dalmane and Valium.

The appellant underwent additional VA psychiatric examination 
in February 1999 with benefit of review of his claims folder.  
He was seen by a different examiner than from his previous VA 
examination.  He had been treated with Restoril 30 mg. h.s. 
and Paxil 20 mg. daily prescribed by VA.  He reported being 
unemployed and living with his wife.  He endorsed symptoms of 
inability to sleep without medication, headaches and 
irritability.  He denied the use of alcohol.  The examiner 
noted the appellant was neither precise nor descriptive in 
his history, symptoms, or complaints.  On mental status 
examination, he presented as clean, well-developed and 
unshaven for a couple of days.  He appeared extremely 
anxious, confused and restless that appeared to the examiner 
as "clear voluntary behavior."  He was alert and oriented x 
3.  His affect was constricted.  His attention and 
concentration were fair.  He avoided eye contact.  His speech 
was clear and coherent, and he was not hallucinating.  No 
thought or perceptual disorders were elicited.  He was not 
suicidal or homicidal.  Insight and judgment were fair.  He 
was considered competent.  He was given a diagnosis of 
generalized anxiety disorder and assigned a GAF score of 75.  
The examiner offered the following opinion:

"Based on the veteran's described be behavior on 
records we consider the present behavior is an 
exaggeration of his condition, with secondary 
gain intentions."

The appellant underwent VA mental disorders examination by 
two psychiatrists and benefit of review of the claims folder 
on February 24, 2002.  His history of treatment was 
extensively reviewed and reported in the examination report.  
He remained unemployed.  He was receiving VA outpatient 
treatment with a history of essential hypertension, 
cholesterolemia, chronic headaches, and gastrointestinal (GI) 
problems.  His current psychiatric diagnoses included chronic 
undifferentiated type schizophrenia and depression not 
otherwise specified (NOS).  His psychotropic medications 
included Paxil 40 mg. in the morning, Risperdal 3 mg. at 
bedtime, and Flurazepam 15 mg. at bedtime.  He was noted to 
drink beers once in a while and a mini-mental status 
examination noted that the patient "did not seem to try."  
He endorsed current symptoms of memory difficulty and 
inability to tolerate questions.  He arrived to examination 
accompanied by his wife.  He walked into the examination room 
without difficulty and no involuntary movements.  He was 
dressed with moderate care, unshaved beard and uncombed hair.  
He appeared older than his chronological age and was of 
average height and weight.  He was alert and in no acute 
distress.  He avoided eye contact.  He initially seemed 
withdrawn becoming uneasy and anxious during the course of 
examination.  He was able to understand the purpose of 
examination, but his answers were vague and evasive often 
complaining in a hesitant soft voice of having memory 
problems.  His answers were approximate and not accurate.  
For example, he was 53 years old but gave his age as 46 years 
old and unable to recall where he was born.  However, he was 
able to remember being approximately 30 years old when his 
father died.  He also reported that his mother lived in his 
hometown of Cayey, but could not recall her address nor her 
age other than she was an elderly lady.  At one point in the 
examination, he suddenly screamed in a high pitch voice 
stating that he did not feel comfortable with the questions, 
and then rested his head on the examiner's desk and accepted 
the fact that he was unable to continue the examination.  At 
this point, his spouse was contacted and explained that the 
appellant was uncomfortable and unable to cooperate or 
tolerate the examination.  He was comfortable and calmed with 
his wife.  His examination lasted approximately 15 minutes 
during which time he was in full contact with reality.  There 
was no evidence of destructive or aggressive behavior or 
thought disorder.  His speech was coherent, relevant and 
logical with only complaint of memory problems.  There was no 
evidence of active disorder of perception.  He was not able 
to cooperate with the evaluation of cognitive or sensorium 
functions.  His insight and judgment were fair.  Based on his 
attitude, behavior and mood during the examination, the 
examiners were unable to provide an assessment of his 
competency to handle funds.  He was given diagnoses of 
generalized anxiety disorder, undifferentiated type 
schizophrenia by record and depression NOS by record.  He was 
assigned a GAF score of 55.  The examiners also concurred in 
the diagnostic impression recorded in the October 1997 VA 
examination report.

In a written statement received March 2002, the appellant 
reported that he became ill during his VA examination because 
his wife did not accompany him.  He denied that he failed to 
cooperate during the examination.

An October 2002 examination report from Dr. Juarbe noted that 
the appellant presented as looking absent-minded resembling 
an herephrenic.  He was isolated and forgetful, and having 
problems with his neighbors and relatives.  He aimlessly 
wandered his neighborhood and was hostile.  He reported 
frequent headaches.  He described an inability to cope with 
family situations.  On mental status examination, he 
demonstrated a childish smile and frequently stood up and 
walked around the office.  He was loose in his ideation with 
blocking.  

The appellant underwent additional VA mental disorders 
examination by two psychiatrists and benefit of review of the 
claims folder on November 3, 2004.  His history of treatment 
was extensively reviewed and reported in the examination 
report.  These records demonstrated that the veteran's recent 
treatment at the VA mental hygiene clinic within the last 
year indicated a diagnosis of generalized anxiety disorder 
and psychotic disorder NOS.  He had a GAF score of 50 being 
prescribed Lorazepam 1 mg at bedtime, Paroxetine 20 mg daily 
and Risperidone 4 mg daily.  He was living with his spouse 
and two sons on their own property.  He reported difficulty 
with interpersonal relations with his wife and children due 
to irritability and anxiety.  He liked to go to the country 
with his wife to his mother's country house.  He reported 
poor social relations and poor leisure activities.  Within 
the last year, he had been feeling anxiety, restlessness, 
tension, insomnia, inability to concentrate, irritability, 
sadness and depression.  He also had multiple complaints such 
as headaches and backaches radiating to his legs.  He did not 
like to be in groups or in crowds and avoided shopping 
centers.  He also did not like to be in close spaces or alone 
in an elevator.  He had anxiety episodes without apparent 
reasons.

On mental status examination, the appellant presented as 
well-developed and well-nourished and appropriately dressed 
with adequate hygiene.  He was spontaneous and established 
eye contact with the examiner.  He was alert and in contact 
with reality.  There was no evidence of psychomotor 
retardation or agitation, tics, tremors, or abnormal 
involuntary movement.  His thought process was coherent and 
logical.  He demonstrated no looseness of association or 
evidence of disorganized speech.  There was no evidence of 
delusions or hallucinations.  He had no obsessions or 
suicidal ideas.  His mood was anxious and depressed.  His 
affect was constricted and appropriate.  His memory for 
recent, remote and immediate events was intact.  His 
abstraction capacity was normal.  His judgment, insight and 
concentration were fair.  The examiners indicated that the 
signs and symptoms were seriously interfering with his 
employment and social functioning.  There was no evidence of 
impairment of thought process, communication or inappropriate 
behavior.  He was able to maintain basic activities of daily 
living.  He was deemed competent to manage his own funds.  
The examiners offered a diagnosis of generalized anxiety 
disorder and assigned a GAF score of 50 that represented 
serious impairment in social and occupational functioning.  
The examiners also offered the following opinion:

1.  After reviewing the patient's claim folder 
and performing a clinical history and mental 
status examination, it is the Board's opinion 
that the patient's mental disorder meets the 
DSM-IV criteria to establish a diagnosis of 
generalized anxiety disorder.

2.  The patient has serious symptoms and serious 
impairment in social and occupational 
functioning that are interfering in industrial 
capacity and in his ability to tolerate the 
demands and daily stressful situations of a 
working environment.  It is therefore the 
Board's opinion that the patient is not able to 
maintain a continuous job and perform 
adequately in it.

Thereafter, VA clinic records show the appellant's continued 
treatment for generalized anxiety disorder and psychotic 
disorder, NOS.  He endorsed symptoms such as occasional 
anxiety as well as audio/visual hallucinations with non-
compliance of medications.  His mental status examinations 
generally showed him to be alert, oriented, and cooperative 
with an "o.k." mood.  His affect was noted be blunted.  He 
denied active suicidal or homicidal ideations or psychosis.  
His insight and judgment were good.  He was consistently 
assigned a GAF score of 50.  He lived at home with his wife 
and son who drove him to his appointments.

II.  Applicable law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  It is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2 (2006).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  This appeal stems from an initial grant of 
service connection with a January 28, 1994, effective date of 
award.  On November 7, 1996, new regulations became effective 
with respect to the criteria to be considered in mental 
disorder cases.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
Prior to the effective date of the new regulations, the 
veteran's claim for a higher initial rating may only be 
evaluated under the older criteria.  38 U.S.C.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000 (April 10, 2000).  However, 
from and after the effective date of amendment, the Board 
must consider both the old and the new criteria and apply the 
version most favorable to the veteran.  Id.

Under the current criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is appropriate where 
the evidence shows occupational and social impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

Under the criteria in effect at the time the veteran's claim 
was filed in January 1994, a 30 percent evaluation required 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation contemplated that the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the CAVC stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite." 38 U.S.C.A. § 7104(c) (West 2002).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing DSM- IV.  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2006).  

A GAF of 20 is defined as "[s]ome danger of hurting self or 
others (e.g., suicide attempts without clear expectation of 
death; frequently violent; manic excitement) OR occasionally 
fails to maintain minimal personal hygiene (e.g., smears 
feces) OR gross impairment in communication (e.g., largely 
incoherent or mute).  A GAF of 30 is defined as "[b]ehavior 
is considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends."  

A GAF of 40 is defined as "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF of 50 is defined as "[s]erious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

A GAF of 60 is defined as "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
is social, occupational, or school functioning (e.g., 
occasional truancy, or theft within household), but generally 
functioning pretty well, has some meaningful relationships."  
A GAF of 80 represents transient and expectable reactions to 
psychosocial stressors or no more than slight impairment in 
social, occupational, or school functioning.

III.  Disability rating

1.  Time period prior to November 3, 2004

After a careful and longitudinal review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 30 
percent for service connected generalized anxiety disorder 
for the time period prior to November 3, 2004.

The claims file contains contradictory evaluations regarding 
the severity of the appellant's service connected generalized 
anxiety disorder.  On the one hand, the appellant was deemed 
as totally disabled by Dr. Maldonado in 1983, and by Dr. 
Juarbe's testimony and statements of record during the appeal 
period.  On the other hand, VA clinical records and VA 
examination reports prior to November 3, 2004 reflect a 
disability picture of not more than definite social and 
industrial impairment.  VA examination in February 2002 found 
the appellant's psychological, social and occupational 
functioning as intermediate between moderate and serious in 
degree while VA examination in November 2004 and VA clinic 
records found the appellant's psychological, social and 
occupational functioning as serious in degree.

The VA examination reports in November 1996, October 1997, 
February 1999 and February 2002 clearly document that 
examination of the appellant was frustrated due to his 
exaggeration of symptoms.  Notably, exaggeration of symptoms 
was first noted during a period of VA hospitalization and 
observation in January 1980, and the above mentioned 
examination reports had the benefit of review of the claims 
folder and a VA social and industrial survey in November 
1997.  These examination reports show that the veteran was 
oriented in all spheres, and his judgment was preserved.  His 
speech was coherent and relevant.  His voluntary behavior 
interfered with an evaluation of his cognitive and sensorium 
evaluations, but his attention and concentration appeared to 
be fair.  His personal hygiene appeared essentially normal.  
His neighbors, in November 1997, described him as having 
"good" relations with his wife, children and neighbors, 
playing baseball and otherwise functioning normally.  This 
evidence shows social and industrial impairment that is no 
more than definite in degree or resulting in no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

In so deciding, the Board finds that the opinion by Dr. 
Maldonado in 1983 that the veteran was totally disabled due 
to psychiatric disability holds little probative value as to 
the current degree of disability more than two decades 
thereafter, particularly in light of the strong evidence of 
exaggerated symptoms.  Dr. Juarbe's opinion, while speaking 
to the current severity of disability, is diametrically 
opposed by VA assessments during the appeal period.  As noted 
above, the veteran has demonstrated exaggeration of symptoms 
on multiple mental status examinations and his report of 
symptoms is not deemed reliable.  Dr. Juarbe has stated that 
the appellant has been completely and severely sick since the 
1980's and, in January 1999, he assigned a GAF score of 20-30 
based, in part, upon the appellant's report of "locked up" 
in his house, always being in bad mood and having no 
interpersonal relations.  This assessment conflicts with 
witness statements only two years previous that the appellant 
had "good" family and social relations and was seen 
functioning normally outside the house.  Dr. Juarbe has not 
responded by releasing his clinical records of treatment of 
the appellant other than an October 2002 examination record 
that noted findings of the appellant resembling a 
herephrenic, demonstrating looseness with blocking in 
ideation, and self-reporting memory problems and impairment 
of social relations.  Dr. Juarbe's evaluations have not been 
based on the entirety of the record, to include the well-
documented history of exaggeration of symptoms. 

For the reasons cited above, the Board places more probative 
weight upon the objective findings of the VA examination 
reports in November 1996, October 1997, February 1999 and 
February 2002 in finding that, for the time period prior to 
November 3, 2004, the veteran's generalized anxiety disorder 
resulted in social and industrial impairment that was no more 
than definite in degree or resulted in no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
Accordingly, the appellant is not entitled to an evaluation 
in excess of 30 percent for the time period prior to November 
3, 2004 under either the old or the new regulations governing 
the rating of generalized anxiety disorder.  The opinion by 
Dr. Juarbe is based upon a less comprehensive review of the 
record and is not persuasive when evaluated in light of all 
the evidence of record.  38 C.F.R. § 4.2 (2006).  The report 
of symptoms by the veteran and his spouse are not deemed 
credible when viewed in light of the entire evidentiary 
record, to include the neighbor witness accounts.  The 
benefit of the doubt rule does not apply as the preponderance 
of the evidence is against the claim.  Ortiz v. Principi, 274 
F. 3d. 1361, 1365 (Fed. Cir. 2001).

2.  Time period subsequent to November 3, 2004

The veteran's 50 percent rating for his generalized anxiety 
disorder is primarily based upon findings from a VA 
examination report on November 3, 2004.  This examination 
report did not reflect any evidence of voluntary behavior, 
and found the appellant's psychological, social and 
occupational functioning as serious in degree.  Mental status 
examination showed no significant deficits of memory, 
abstraction capacity, thought process, speech, orientation, 
or neglect of personal appearance and hygiene.  The primary 
finding was of anxiety and depression with self-report of 
difficulty with family relations, poor social relations and 
poor leisure activities.  VA clinical records during this 
time period included report of "occasional" anxiety and 
audio/visual hallucinations with mental status examinations 
showing him to be oriented, having no delusions or psychosis, 
and having good insight and judgment.

The Board finds that, subsequent to November 3, 2004, the 
overall severity of the veteran's generalized anxiety 
disorder has been shown to be productive of social and 
industrial impairment that is no more than considerable in 
degree, and does not result in significant impairment of 
speech, memory, orientation, thinking, or personal 
appearance.  Accordingly, the appellant is not entitled to an 
evaluation in excess of 50 percent for the time period 
subsequent to November 3, 2004 under either the old or the 
new regulations.  As indicated above, the opinion by Dr. 
Juarbe holds little probative value when viewed in light of 
the entire evidentiary record.  As held above, the reports of 
symptoms and limitations from the veteran and his spouse are 
not deemed reliable given his documented history of 
exaggeration of symptoms.  As such, the evidence of record 
preponderates against his claim, and the benefit of the doubt 
rule is not for application.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2006).

IV.  Duty to assist and notify

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

The claim on appeal was initiated prior to the passage of the 
current statutory and regulatory provisions governing notice.  
The Board's May 2000 decision was vacated and remanded 
pursuant to the Secretary's unopposed motion for remand to 
ensure compliance with the notice obligations.  A Board 
letter dated July 2001 informed the veteran that his claim 
had been remanded by the CAVC, and that he had the 
opportunity to submit additional evidence to the Board while 
his appeal was pending.  The appellant indicated that he had 
no additional evidence to submit in support of his claim.  
The Board remanded the case in October 2001 to send the 
appellant compliant notice, and to obtain current clinical 
findings.

An RO letter dated October 22, 2001 advised the appellant of 
the types of evidence and/or information necessary to 
substantiate his initial rating claim, and the relative 
duties on the part of himself and VA in developing his claim.  
He was specifically advised that evidence deemed necessary to 
substantiate his claim included his medical treatment reports 
or progress notes from Dr. Juarbe from 1976 to 1998.  There 
was substantial compliance with element (4) as he was advised 
to either request RO assistance in obtaining the relevant 
evidence or to submit such evidence directly to the RO, and 
that the Board's remand required the RO to have all the 
evidence necessary to process his claim.  The April 2002 
supplemental statement of the case (SSOC) cited in full the 
provisions of 38 C.F.R. § 3.159(b).  A July 2004 letter 
specifically advised him to send in all information or 
evidence in his possession that was pertinent to his claim.

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2006) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

There has been substantial compliance with the four notice 
content requirements, and any error in not providing a single 
notice to the veteran covering all content requirements prior 
to the initial adjudication of the claims constitutes 
harmless error in this case.  The claim was initiated prior 
to the passage of the current statutory and regulatory 
provisions governing notice.  The rating decision on appeal, 
the statement of the case (SOC), and the SSOC's told him what 
was necessary to substantiate his claim throughout the 
appeals process.  The claim has been readjudicated since 
compliant notice has been sent.  There has been no showing or 
argument that a notice deficiency both exists and has 
resulted in prejudicial error to the veteran.  Any notice 
deficiency that may have occurred by notice providing the 
veteran a single content compliant notice has resulted in 
harmless error.  A staged rating has been in effect during 
the appeal period that has been explained in the SOC and 
SSOC's.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Any further notice to the appellant would only result in a 
delay in adjudicating the claim without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim for further notice poses 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  The RO 
obtained service medical records, private and VA clinic 
records, and documents pertaining to the veteran's award of 
disability benefits by the Social Security Administration 
(SSA).  There is no outstanding records for which the veteran 
has identified and authorized VA to obtain on his behalf.  
Multiple medical examinations have been provided to the 
veteran during the appeal period based upon review of the 
claims folder.  The evidence and information of record, in 
its totality, provides the necessary information to decide 
the case, and there is no reasonable possibility that any 
further assistance to the appellant would be capable of 
substantiating his claim.


ORDER

The claim for a higher initial disability evaluation for 
generalized anxiety disorder, rated as 30 percent disabling 
prior to November 3, 2004 and 50 percent disabling 
thereafter, is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


